DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of this Application’s status as a CON of 14/944,374, now U.S. 10,189,994.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/17/2019, 02/18/2021, and 02/08/2022 have been considered by the examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is 43 words and does not enable the reader thereof to determine quickly from a cursory inspection of the abstract the nature and gist of the technical disclosure and that which is new in the art to which the invention pertains (MPEP 608.01.b.I.A.).  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 16-26, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Trumbore (U.S. 2009/0000514; Cited in IDS of 01/17/2019).
Regarding claim 14, Trumbore et al. (hereinafter “Trumbore”) teaches a coating asphalt for use in roofing shingles (meeting claimed “asphalt composition”; Paragraph 0052) including a blown asphalt feedstock (Paragraphs 0025, 0026, 0030, 0052; meeting claim ‘air rectified asphalt blown…”) to a first softening point within a range of from about 140F to about 185F (Paragraph 0032 as well as 0052; overlapping the claimed range of about 140F to about 175F) and a wax is added (Paragraphs 0033 and 0052) and the wax has a melt point higher than about 100C (Paragraph 0059; please note that all of the example waxes have melting points above 100C). Further, the asphalt composition has a penetration at 25C of greater than 15 dmm (Paragraph 0052) which overlaps the claimed range of 12 dmm to 35 dmm.
Regarding claims 16-19, Trumbore teaches the composition as applied to claimed 14 above and further teaches that the softening point can be within a range from about 140F to about 185F which overlaps the claimed ranges and claimed values of softening points (i.e., at least about 145F, from about 145F to about 165F, at least about 156F, and about 164F).
It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
	It has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 20, Trumbore teaches the composition as applied to claim 14 above and further teaches that the wax additive is included from about 0.5 to 8%, preferably 1 to 4% (Paragraph 0044). Trumbore’s disclosed range of about 0.5 to 8% fully encompasses the claimed range of about 1.5 to about 4.5%.
Regarding claim 21, Trumbore teaches the composition as applied to claim 14 above and further teaches that the wax additive comprises one or more of a functionalized wax, a synthetic wax, or a naturally occurring wax (Paragraph 0040).
Regarding claims 22 and 23, Trumbore teaches the composition as applied to claim 14 above and further teaches that the wax additive can be a synthetic wax such as EBS, FT wax, FTO wax, polyolefin waxes such as PE, PEO, polypropylene wax, alcohol wax, silicone wax, petroleum wax, microcrystalline wax, and/or paraffin (Paragraph 0040).
Regarding claim 24, Trumbore teaches the composition as applied to claim 14 above and further teaches that the wax additive can be a functionalized wax such as amine, amide, ester, carboxylic, and/or microcrystalline waxes (Paragraph 0040).
Regarding claims 25 and 26, Trumbore teaches the composition as applied to claim 14 above and further teaches that the wax can be a naturally occurring wax derived from plant, animal or mineral sources and includes specific examples such as candelilla, carnauba, rice, Japan, jojoba oil, beeswax, lanolin, whale wax, montan wax, ozocerite, and ceresin (Paragraph 0041).
Regarding claims 28 and 29, Trumbore teaches the composition as applied to claim 14 above and teaches that the penetration can be at least 15 dmm which overlaps the claimed ranges (Paragraph 0052).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Trumbore as applied to claim 14 above, and further in view of Franzen et al. (U.S. 2014/0014000 A1).
NOTE: Franzen et al. (hereinafter ‘Franzen’) is available as prior art under 102(a)(1) (MPEP 2153.01(a) “Grace Period Inventor Disclosure Exception”). 
David Trumbore is the inventor of the instant application but is also listed as a joint-inventor on the Franzen PGPUB which was publicly available within the grace period. Both applications are commonly assigned to Owens Corning Intellectual Capital, LLC. As such, the 102(b)(2)(C) exception applies and the Franzen PGPUB is not applicable under 102(a)(2). 
However, due to the fact that the instant application names fewer joint inventors than the Franzen publication, it is not readily apparent from the publication or record that the information in the PGPUB is by the inventor (David Trumbore) or a joint inventor. Accordingly, the publication is treated as prior art under 102(a)(1).
Applicant may file an affidavit or declaration (under 37 CFR 1.130) to establish that the disclosure is not prior art under 102(a) due to an exception in 102(b). (MPEP 2153.01(a) as well as 717).
Regarding claim 15, Trumbore teaches the asphalt composition as applied to claim 14 above. Trumbore further teaches that the composition is for a roofing shingle but is also suitable for producing a built up roofing asphalt (BURA) and that BURA specifications are set forth in ASTM D 312.
Trumbore fails to teach or provide a specific example of a BURA that achieves an EVT (recognized in the art, notably the ASTM D 312 and D1079, as the temperature at which the apparent viscosity of the asphalt is 125 cP for mopping applications and 75 cP for mechanical spreading) of from about 340°F to about 390°F for mopping applications and from about 380°F to about 430°F for mechanical applications.
Franzen teaches a hot-applied asphalt roofing product where it may be selected to produce an acceptable equiviscous temperature (EVT) allowing quality rooftop application and safe kettle temperatures (Paragraph 0053). Franzen teaches that the hot-applied roofing adhesives may have an EVT of less than about 232°C (449.6°F) for mopping applications and less than about 250°C (482°F) for mechanical spreader applications (Paragraph 0053). Compellingly, Franzen teaches that “the lower the EVT, the fewer problems will be encountered with asphalt fuming, safety issues, and the degradation in asphalt properties, such as reduction in softening point and viscosity, that can occur during high temperature storage or use.
As such, it would be obvious to the ordinarily skilled artisan at the time the invention as effectively filed to modify the teachings of Trumbore with the teachings of Franzen such that the BURA of Trumbore achieved an EVT of less than about 449.6°F for mopping and less than about 482°F for mechanical spreading applications so as to achieve fewer problems with asphalt fuming, safety issues, and degradation of asphalt properties. It has been held that a prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In the instant case, Applicant’s claimed ranges of about 340°F to about 390°F and about 380°F to about 430°F lies within Franzen’s disclosed ranges of less than about 449.6°F and less than about 482°F.
It has been held that it is not inventive to discover the optimum or workable ranges through routine experimentation where the general conditions of a claim are disclosed in the prior art In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Trumbore as applied to claim 14 above, and further in view of ASTM D312 (2006).
Regarding claim 27, Trumbore teaches that the coating asphalt (i.e. composition) is for a roofing shingle but is also suitable for producing a built up roofing asphalt (BURA) and that BURA specifications are set forth in ASTM D 312.
The ASTM D312 Table 1 sows that it is a physical requirement of asphalt in roofing to have a solubility in trichloroethylene of 99% or more (see that 99 is in the “Min” column of all 4 “Types” of asphalt). Therefore, it would be obvious to the person of ordinary skill to create an asphalt composition that complies with industrial standards such that the asphalt composition possesses a minimum solubility in trichloroethylene of 99% or more.
Claims 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Trumbore in view of Franzen (U.S. 2014/0014000 A1; Cited in the IDS of 01/17/2019; Please see NOTE provided in claim 15 above which describes the availability of the Franzen reference).
Regarding claim 30, Trumbore teaches a coating asphalt for use in roofing shingles (meeting claimed “asphalt composition”; Paragraph 0052) including a blown asphalt feedstock (Paragraphs 0025, 0026, 0030, 0052; meeting claim ‘air rectified asphalt blown…”) and a wax is added (Paragraphs 0033 and 0052) and the wax has a melt point higher than about 100C (Paragraph 0059; please note that all of the example waxes have melting points above 100C).
Trumbore further teaches that the composition is for a roofing shingle but is also suitable for producing a built up roofing asphalt (BURA) and that BURA specifications are set forth in ASTM D 312.
Trumbore fails to teach or provide a specific example of a BURA that achieves an EVT (recognized in the art, notably the ASTM D 312 and D1079, as the temperature at which the apparent viscosity of the asphalt is 125 cP for mopping applications and 75 cP for mechanical spreading) of from about 340°F to about 390°F for mopping applications and from about 380°F to about 430°F for mechanical applications.
Franzen teaches a hot-applied asphalt roofing product where it may be selected to produce an acceptable equiviscous temperature (EVT) allowing quality rooftop application and safe kettle temperatures (Paragraph 0053). Franzen teaches that the hot-applied roofing adhesives may have an EVT of less than about 232°C (449.6°F) for mopping applications and less than about 250°C (482°F) for mechanical spreader applications (Paragraph 0053). Compellingly, Franzen teaches that “the lower the EVT, the fewer problems will be encountered with asphalt fuming, safety issues, and the degradation in asphalt properties, such as reduction in softening point and viscosity, that can occur during high temperature storage or use.
As such, it would be obvious to the ordinarily skilled artisan at the time the invention as effectively filed to modify the teachings of Trumbore with the teachings of Franzen such that the BURA of Trumbore achieved an EVT of less than about 449.6°F for mopping and less than about 482°F for mechanical spreading applications so as to achieve fewer problems with asphalt fuming, safety issues, and degradation of asphalt properties. It has been held that a prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In the instant case, Applicant’s claimed ranges of about 340°F to about 390°F and about 380°F to about 430°F lies within Franzen’s disclosed ranges of less than about 449.6°F and less than about 482°F.
It has been held that it is not inventive to discover the optimum or workable ranges through routine experimentation where the general conditions of a claim are disclosed in the prior art In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 31, Trumbore and Franzen teach the composition as applied to claim 30 above and Trumbore further teaches that the composition is blown to a first softening point within a range of from about 140F to about 185F (Paragraph 0032 as well as 0052; overlapping the claimed range of about 140F to about 175F).
Regarding claim 32, Trumbore and Franzen teach the composition as applied to claim 30 above and Trumbore further teaches that a blowing catalyst is preferable but optional (Paragraphs 0006, 0021 and 0049). Therefore, it would be obvious to the person of ordinary skill to blow the asphalt without a catalyst. Furthermore, such a choice would be routine and produce predictable results.
Regarding claim 33, Trumbore and Franzen teach the composition as applied to claim 30 above and Trumbore further teaches that the asphalt composition can have a penetration of at least 15 dmm which overlaps the claimed range of 12 dmm to 35 dmm (Paragraph 0052).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. 4,544,411 directed to an asphaltic roofing flux, particularly Table 4 where examples are provided that include an asphalt feedstock and 10 wt% slack wax and have penetration values within the claimed ranges but these compositions do not meet the claimed softening point and U.S. 4,874,432, particularly Table 6, which describes treated asphalts for roofing where the asphalt composition has a softening point of 171 and a penetration of 34 (see ‘After treatment’ column in Table 6) but is silent to the inclusion of a wax additive.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738



/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738